Dismiss and Opinion Filed September 3, 2020




                                      In The
                            Court of Appeals
                     Fifth District of Texas at Dallas
                               No. 05-20-00422-CV

  PACIFIC STANDARD HOLDINGS, CARTER LAND TRUST, ROBERT
           PERRY, II, AND MARY JILL BAKER, Appellants
                              V.
                CITIMORTGAGE, INC., Appellee

                On Appeal from the 44th Judicial District Court
                            Dallas County, Texas
                     Trial Court Cause No. DC-17-14324

                        MEMORANDUM OPINION
                 Before Justices Molberg, Carlyle, and Browning
                           Opinion by Justice Molberg
      The filing fee, docketing statement, and appellants’ brief in this case are past

due. By postcard dated April 1, 2020, we notified appellants the $205 filing fee was

due. We directed appellants to remit the filing fee within ten days and expressly

cautioned appellants that failure to do so would result in dismissal of the appeal.

Also by postcard dated April 1, 2020, we informed appellants the docketing

statement in this case was due. We cautioned appellants that failure to file the

docketing statement within ten days might result in the dismissal of this appeal

without further notice.
      After appellants failed to respond to our inquiry regarding the reporter’s

record, we ordered the appeal submitted without a reporter’s record and appellants’

brief to be filed by July 16, 2020. By postcard dated July 20, 2020, we notified

appellants the time for filing their brief had expired. We directed appellants to file

a brief and an extension motion within ten days. We cautioned appellants that failure

to file a brief and an extension motion would result in the dismissal of this appeal

without further notice.

      To date, appellants have not paid the filing fee, filed a docketing statement or

brief, or otherwise corresponded with the Court regarding the status of this appeal.

Accordingly, we dismiss this appeal. See TEX. R. APP. P. 38.8(a)(1); 42.3(b), (c).




200422f.p05                                /Ken Molberg/
                                           KEN MOLBERG
                                           JUSTICE




                                         –2–
                            Court of Appeals
                     Fifth District of Texas at Dallas
                                 JUDGMENT

PACIFIC STANDARD HOLDINGS,                   On Appeal from the 44th Judicial
CARTER LAND TRUST, ROBERT                    District Court, Dallas County, Texas
PERRY, II, AND MARY JILL                     Trial Court Cause No. DC-17-14324.
BAKER, Appellants                            Opinion delivered by Justice
                                             Molberg. Justices Carlyle and
No. 05-20-00422-CV          V.               Browning participating.

CITIMORTGAGE, INC., Appellee

    In accordance with this Court’s opinion of this date, this appeal is
DISMISSED.

       It is ORDERED that appellee CITIMORTGAGE, INC. recover its costs of
this appeal from appellants PACIFIC STANDARD HOLDINGS, CARTER LAND
TRUST, ROBERT PERRY, II, AND MARY JILL BAKER.


Judgment entered this 3rd day of September, 2020.




                                       –3–